                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,
                                                       Civil Action No. 16-00545-KD-N
v.

APPROXIMATELY $299,873.70 SEIZED
FROM A BANK OF AMERICA ACCOUNT,
et al.,

       Defendants.

                      DEFAULT JUDGMENT OF FORFEITURE

       This action comes before the Court upon the United States= Motion, pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure, for entry of a Default Judgment of

Forfeiture for the $76,604.55 in U.S. Currency seized from a J.P. Morgan Chase account

ending in 1070 held by an individual identified as Z.X. (Defendant Funds).

       The United States filed a verified complaint for civil forfeiture against the

Defendant Funds pursuant to Title 18, United States Code, Section 981(a)(1)(A), which

subjects to civil forfeiture any property, real or personal, involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956

(regarding the laundering of monetary instruments) and any property traceable to such

property. Doc. 1. The Defendant Funds, identified as a defendant in paragraph 2(13) of

the verified complaint, are currently in the custody of Customs and Border Protection.

Docs. 15, 83.
       Beginning on December 22, 2016, through and including January 20, 2017, the

United States published notice of the present action on its official website,

www.forfeiture.gov, as required by Supplemental Rule G(4)(a)(i) & (iv)(C) of the

Federal Rules of Civil Procedure. Doc. 65.

       In addition, on December 20, 2016, in accordance with the requirements of Rule

G(4)(b), the United States sent notice of this forfeiture action to Zuowu Xie, the listed

account holder and only known potential claimant to the Defendant Funds, via certified

mail. Doc. 49. The certified mail was returned to the United States on or about

February 7, 2017, as “unclaimed” after notice had been left. Doc. 77. On or about

February 13, 2017, the United States sent an amended notice of this forfeiture via

certified mail to two other potential addresses for Zuowu Xie, which were returned as

undeliverable. One was returned to the United States on or about March 7, 2017 and the

other was returned to the United States on or about March 9, 2017. Docs. 99, 105 and

106.

       In July of 2018, the United States was contacted by Sechyi Laiu, an attorney in

Houston, Texas stating that he represented and was calling on behalf of Zuowu Xie. Mr.

Laiu agreed to accept service of the notice of forfeiture, and on July 6, 2018, Plaintiff

sent notice of this forfeiture via certified mail to Xie’s attorney (doc. 141), where it was

successfully delivered on or about July 9, 2018.

       The Notices of Forfeiture advised that, in order to contest the United States’ civil

forfeiture complaint, a claimant was required to file a claim in the United States District

Court for the Southern District of Alabama no later than 35 days after the date the notice



                                              2
was sent, and file an answer no later than 21 days after filing a claim. Docs. 49, 99 and

141. More specifically, the Notice sent to Mr. Laiu for Zuowu Xie advised that Xie’s

deadline for filing a claim was August 10, 2018. Doc. 141, p. 2. The Notice further

instructed Xie that any claim and answer was to be filed with the Office of the Clerk,

United States District Court, Southern District of Alabama, 113 St. Joseph Street, Mobile,

Alabama 36602, with a copy thereof sent to Assistant United States Attorney Daryl A.

Atchison, 63 S. Royal Street, Suite 600, Mobile, Alabama 36602. Id.

       No one filed a claim, or otherwise appeared to contest the forfeiture, and the time

to do so expired. On February 11, 2019, the United States filed a motion for entry of

default against the Defendant Funds and Zuowu Xie. Doc. 178. On February 19, 2019,

the Clerk entered the requested default against the Defendant Funds and Zuowu Xie.

Doc. 179.

       Since default has been entered, the factual allegations of the United States’

verified complaint are now deemed admitted concerning the Defendant Funds. See

Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th Cir. 2015); Grant v. Pottinger-Gibson,

725 Fed. Appx. 772, 774 (11th Cir. 2018); and United States v. Approximately $66,470,

Case No: 6:17-cv-2042-Orl-28KRS, 2018 WL 1525957, *2 (M.D. Fla. Mar. 13, 2018),

adopted and confirmed, 2018 WL 1524401, *1 (Mar. 28, 2018). Those factual

allegations support a reasonable belief that the United States would be able to meet its

burden of proof at trial as to the Defendant Funds under 18 U.S.C. § 983(c).

       It is accordingly, hereby:

       ORDERED, ADJUDGED and DECREED that the United States= motion is



                                             3
GRANTED,

       It is FURTHER ORDERED that pursuant to Federal Rule of Civil Procedure

55(b)(2), judgment of default is hereby entered against the Defendant Funds and Zuowu

Xie. Any further claims or statements of interest are time-barred.

       It is FURTHER ORDERED that all right, title, and interest in the Defendant

Funds is hereby forfeited to the United States of America, pursuant to 18 U.S.C.         §

981(a)(1)(A) and Federal Rule of Civil Procedure 55(b)(2), and clear title to the

Defendant Funds is vested in the United States of America for disposition according to

law.
                                                          12th
       DONE and ORDERED in Mobile, Alabama, this                 day of April 2019.



                                         s/ Kristi K. DuBose
                                      KRISTI DUBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                             4
